                 Case 2:20-cv-00933-RAJ Document 1 Filed 06/17/20 Page 1 of 6




 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8
                                                  AT SEATTLE
 9

10

11
     VANNESA GALABIN, an individual,
12
                                Plaintiff,                 NO.
13
            v.
14                                                         COMPLAINT FOR DAMAGES
15   DELTA AIR LINES INC., a Georgia
     Corporation, and DOES 1 through 10, inclusive,        JURY TRIAL DEMAND
16
                                Defendant.
17

18

19                                            COMPLAINT

20          COMES NOW the Plaintiff, VANNESA GALABIN, by and through her attorney of

21   record and states and alleges against the above-named Defendants as follows:

22                                           I.      PARTIES

23          1.      This is an action by Vanessa Galabin (hereinafter “Galabin” or “Plaintiff”),

24   resident of Pierce County, Washington, who was employed by Delta Air Lines, Inc. (hereinafter

25   “Delta” or “Defendant”), as a Ramp Agent. Plaintiff was subject to harassment based on sex.




      COMPLAINT                                             Defiance Law PLLC
      -1                                                    7512 Bridgeport Way W S
                                                            Lakewood, WA 98499
                                                            (253) 244-7327
                 Case 2:20-cv-00933-RAJ Document 1 Filed 06/17/20 Page 2 of 6




 1          2.      Plaintiff is informed and believes, and based thereon, alleges that defendant,

 2   DELTA AIR LINES, INC., is a corporation organized and existing under the laws of the State of

 3   Georgia and headquartered in the State of Georgia and is believed to have in excess of 80,000

 4   employees.

 5          3.      Defendants and each of them are the subsidiaries, parent companies, holding

 6   companies, alter egos, or successors of each other.

 7          4.      The true names and capacities, whether individual, corporate, associate or

 8   otherwise, of defendants sued in the Complaint under the fictitious names of DOES 1 through
 9   10, inclusive, are unknown to Plaintiff who therefore sues defendants by such fictitious names.
10   Plaintiff will amend this complaint to allege their true names and capacities when ascertained.
11   Plaintiff is informed and believes, and thereon alleges, that each of the said fictitiously named
12   defendants were the employer of Plaintiff and are responsible in some manner for the
13   occurrences herein alleged.
14          5.      At all times referenced herein, Plaintiff’s employer, as defined by Title VII of the
15   Civil Rights Act of 1964 (as amended), 42 U.S.C. § 2000e, et seq., was Royal Canin USA, Inc.
16                                 II.     JURISDICTION & VENUE
17          6.      This Court has original jurisdiction over this action pursuant to Title VII of the
18   Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq., and 28 U.S.C. § 1331. The

19   jurisdiction of this Court is invoked to secure protection of rights guaranteed by federal law.

20          7.      Plaintiff further brings her complaint under federal diversity jurisdiction pursuant

21   to 28 U.S.C. § 1332, as the parties are completely diverse in citizenship and the amount in

22   controversy exceeds $75,000.00.

23                          III.    GENERAL FACTUAL ALLEGATIONS

24          8.      Plaintiff began working for Defendant as a Ramp Agent in approximately

25   September of 2018.




      COMPLAINT                                              Defiance Law PLLC
      -2                                                     7512 Bridgeport Way W S
                                                             Lakewood, WA 98499
                                                             (253) 244-7327
                    Case 2:20-cv-00933-RAJ Document 1 Filed 06/17/20 Page 3 of 6




 1             9.      On or about June 15, 2019, Plaintiff attended a gathering at a coworkers home

 2   with attendance of other coworkers. Plaintiff did not feel well after alcohol consumption and the

 3   homeowner said she could use a bedroom to rest. Plaintiff’s coworker Dion Dagdag came into

 4   the bedroom and sexually assaulted Plaintiff trying to kiss her, lift and her shirt and grab her

 5   breast.

 6             10.     On or about June of 2019, Plaintiff emailed complaints to her direct manager,

 7   Robert Sapp, and department manager, Dereck Howard about this incident.

 8             11.     Plaintiff also informed her supervisors that there was writing in the men’s
 9   restroom containing sexual comments about Plaintiff. These explicit comments are clearly
10   referring to Mrs. Galabin because they contain her first name “Vanessa”.
11             12.     In her emails to management, Plaintiff allged that she had been sexually assaulted
12   by a coworker, Dion Dagdag.
13             13.     Management was also made aware of verbal harassment Plaintiff was subject to
14   by coworkers, who called her names such as “hoe” or “slut” and discussed her private sex life.
15   Plaintiff was subject to further harassment due to defamatory writing in the men’s restroom, but
16   no attempt was made by Defendants to resolve these issues.
17             14.     Plaintiff requested a shift change to nights to ensure she would not come in
18   contact with Mr. Dagdag at work. The shift change request was not accommodated.

19             15.     Management failed to perform a legitimate investigation into Plaintiff’s claims of

20   harassment, to remove the writing in the men’s restroom, or make any effort to ensure Plaintiff

21   did not work with Mr. Dagdag.

22             16.     Due to Defendant’s failures, Plaintiff was subject to further anxiety when she

23   encountered Mr. Dagdag at work.

24             17.     Seeing Mr. Dagdag at work caused Plaintiff to have severe anxiety and

25   depression, leading her to take a two month leave from work.




      COMPLAINT                                                Defiance Law PLLC
      -3                                                       7512 Bridgeport Way W S
                                                               Lakewood, WA 98499
                                                               (253) 244-7327
                Case 2:20-cv-00933-RAJ Document 1 Filed 06/17/20 Page 4 of 6




 1            18.    During Plaintiff’s leave she was admitted into a psychiatric facility due to severe

 2   anxiety and depression caused from her assault my Mr. Dagdag.

 3            19.    Upon Plaintiff’s return to work, her complaints were still not taken seriously, and

 4   nothing was done to accommodate her request to switch shifts. Furthermore, the defamatory

 5   writing in the men’s bathroom was not removed.

 6            20.    Plaintiff’s supervisor subjected her to harassing and discriminatory conduct.

 7   When Plaintiff reported this conduct to her supervisors, Defendants failed to take immediate and

 8   corrective action, or adequately investigate the harassment and discrimination. Defendant then
 9   took no disciplinary action against the harasser.
10            21.    On or about January 31, 2020, Plaintiff filed a charge of harassment and
11   discrimination with the United States Equal Employment Opportunity Commission (“EEOC”),
12   Seattle Field Office. On May 19, 2020, the EEOC mailed Plaintiff a Right-to-Sue Letter.
13                                     FIRST CAUSE OF ACTION

14                                     HARASSMENT Based on Sex

15                  (Title VII of the Civil Rights Act of 1963, 42 U.S.C. § 2000e et seq.)

16            22.    Plaintiff re-alleges and incorporates by reference paragraphs 1 through 21 of this

17   Complaint as if fully alleged herein.

18            23.    Plaintiff was subject to unwelcome, offensive, discriminatory, and harassing

19   conduct during her employment with Delta Airlines, Inc. due to the conduct described herein

20   above.

21            24.    Defendant has engaged in unlawful employment practices in violation of Title

22   VII, 42 U.S.C. § 2000(e) et seq., by discriminating against and harassing Plaintiff on the basis of

23   sex, by allowing Plaintiff to be subjected to the conduct described herein above in failing to

24   properly investigate Plaintiff’s harassment when it was reported to her supervisors.

25




      COMPLAINT                                              Defiance Law PLLC
      -4                                                     7512 Bridgeport Way W S
                                                             Lakewood, WA 98499
                                                             (253) 244-7327
                 Case 2:20-cv-00933-RAJ Document 1 Filed 06/17/20 Page 5 of 6




 1          25.     Defendant discriminated against and harassed Plaintiff on the basis of sex, in

 2   violation of Title VII, 42 U.S.C. § 2000(e) et seq., by tolerating and failing to prevent the

 3   harassment and discrimination alleged herein, by failing to take affirmative action to correct and

 4   redress these unlawful employment practices.

 5          26.     Defendant’s conduct described herein was intended to cause injury to Plaintiff or

 6   was despicable conduct carried on by Defendant with a willful and conscious disregard of

 7   Plaintiff’s rights and subjected Plaintiff to cruel and unjust hardship.

 8          27.     As a direct result of Defendant’s discriminatory and harassing policies and
 9   practices described herein, Plaintiff suffered damages, including, but not limited to, lost past and
10   future income, earning capacity, emotional distress and anxiety.
11          28.     Plaintiff requests further relief as hereinafter described.
12

13                                        PRAYER FOR RELIEF
14          WHEREFORE, Plaintiff, Vanessa Galabin, respectfully requests that the Court issue a
15   judgment granting the following relief from Defendant:
16          a.      Grant a permanent injunction enjoining the Defendant, its officers, successors,
17   assigns, and all persons in active concert or participation with it from engaging in any
18   employment practice which discriminates on the basis of sex.

19          b.      Damages for emotional distress, embarrassment, and humiliation, pain and

20   suffering, mental anguish, anxiety, inconvenience, and loss of enjoyment of life;

21          c.      Compensatory damages for lost wages and benefits;

22          d.      Punitive damages to punish the Defendant for its willful, wanton, oppressive,

23   malicious, and/or grossly negligent conduct;

24          e.      Costs expended herein, including reasonable attorneys’ fees;

25          f.      Pre-judgment and post-judgment interest; and




      COMPLAINT                                               Defiance Law PLLC
      -5                                                      7512 Bridgeport Way W S
                                                              Lakewood, WA 98499
                                                              (253) 244-7327
                 Case 2:20-cv-00933-RAJ Document 1 Filed 06/17/20 Page 6 of 6




 1          g.      Any and all other relief to which Plaintiff may be entitled.

 2

 3                                       JURY TRIAL DEMAND

 4          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff requests a jury trial

 5   on all questions of fact raised by this Complaint.

 6
     DATED: June 16, 2020                                         DEFIANCE LAW PLLC
 7

 8
 9
                                                                  Kevin Smith, WSBA No. 48578
10                                                                7512 Bridgeport Way W, Ste A
                                                                  Lakewood, WA 98499
11                                                                Telephone: (253) 244-7327
                                                                  Email: k.smith@defiance.law
12                                                                Attorney for Plaintiff
                                                                  Vanessa Galabin
13

14

15

16

17

18

19

20

21

22

23

24

25




      COMPLAINT                                              Defiance Law PLLC
      -6                                                     7512 Bridgeport Way W S
                                                             Lakewood, WA 98499
                                                             (253) 244-7327
